ANSTEAD, Judge,
specially concurring:
The trial court refused to adjudicate the appellant a mentally disordered sex offender because the appellant was already under sentence for two unrelated offenses. In the usual case once a defendant is adjudicated to be a mentally disordered sex offender he must be committed for treatment. Durbin v. State, 385 So.2d 172 (Fla. 4th DCA 1980). However, here the appellant was already serving a life sentence and a consecutive fifteen year sentence for two prior non-sex related offenses. I do not believe the statute was intended to require adjudication and commitment of the appellant as a sex offender under such circumstances. Le Duc v. State, 365 So.2d 149 (Fla.1978); Huckaby v. State, 343 So.2d 29 (Fla.1977).